PER CURIAM.
Appellant, a non-resident of the District of Columbia, filed a civil action in the District Court to cancel and set aside a stipulation entered into by her in a probate matter. Appellees moved for security for costs, in accordance with the provisions of the Code.1 The court granted the motion and allowed appellant twenty days within which to comply. She failed to comply or to request an extension. Appellees moved to dismiss the action for failure of appellant to comply with the order of the court.2 Appellant replied, through her attorney, that her failure had been due to misunderstanding and illness and that security would be supplied by a designated date. That date having passed and no extension of time having been requested, the court granted the motion to dismiss. Later, appellant filed a motion for reconsideration, which, after more than a month’s time, the court denied. No bond for security has yet been tendered by appellant.
Appellant says that the dismissal of the case by the District Court was an abuse of discretion. We do not find it so. More than four months elapsed between the filing of the motion, for security for costs and the final denial of the motion for reconsideration. The statute is clear, the rules are clear, and the order of the court requiring the security was clear.
Affirmed.

 D.C.Code 1940 § 11-1506.


 Rule 41(b), Fed.Rules Civ.Proc., 28 U.S.C.A. following section 723c.